MEMORANDUM OPINION
                                           No. 04-11-00409-CV

       Daniel KELLY, a Minor, by and through Danielle Kelly as Parent and Next Friend,
                                        Appellant

                                                   v.

  METHODIST HEALTHCARE SYSTEM OF SAN ANTONIO, LTD. d/b/a Methodist
 Hospital f/k/a Southwest Texas Methodist Hospital, Anne Elizabeth Shackelford, R.N., Leslie
   Ann Ahrens, R.N., Christine Rudolph Honroe, M.D. and Charles R. Honroe, M.D., P.A.,
                                         Appellees

                      From the 73rd Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2003-CI-13512
                        Honorable David A. Berchelmann, Jr., Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: August 10, 2011

DISMISSED FOR WANT OF JURISDICTION

           On July 11, 2011, appellant filed in this court a copy of trial court orders granting

appellant’s motions for new trial and setting aside the orders and judgments in the underlying

case that is the subject of this appeal.

           Because “the general rule . . . is that an appeal may be taken only from a final judgment,”

Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001), we ordered appellant to show
                                                                                     04-11-00409-CV


cause in writing by July 25, 2011, why this appeal should not be dismissed for want of

jurisdiction. See TEX. R. APP. P. 42.3(a). We warned appellant that if he did not timely provide

written proof as ordered, the appeal would be dismissed. See id. In his July 26, 2011 response to

this court’s July 15, 2011 order, appellant admits there is not a final judgment in this case. Thus,

we must dismiss this appeal. See TEX. R. APP. P. 42.3(a); Lehmann, 39 S.W.3d at 195. Costs of

this appeal are taxed against appellant.


                                                             PER CURIAM




                                                -2-